Exhibit 10.1

Transaction

 

Date:

   February 26, 2008

To:

   Exelon Corporation    10 S. Dearborn Street    Chicago, IL 60603   

Attention: Thomas Miller

From:

   Bank of America, N.A.    c/o Banc of America Securities LLC    9 West 57th
Street, 40th Floor    New York, NY 10019    Attention: John Servidio   
Facsimile:    212-230-8610    Telephone:    212-583-8373

Ref. Number:

   NY-33658   

 

Dear Sir or Madam:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between Bank
of America, N.A. (“Party A”) and Exelon Corporation (“Party B”) on the Trade
Date specified below. This Confirmation constitutes a “Confirmation” as referred
to in the Agreement specified below.

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 1992 ISDA Master Agreement (the “Agreement”) as if
we had executed an agreement in such form (but without any Schedule) on the
Trade Date of the Transaction. In the event of any inconsistency between the
provisions of that agreement, or the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. (“ISDA”) are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to “Swap Transaction” for purposes of
the Swap Definitions. In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern. In the
event of any inconsistency between either set of Definitions and this
Confirmation, this Confirmation will govern. The Transaction shall constitute a
Share Forward Transaction for the purposes of the Equity Definitions and shall
be the only Transaction under the Agreement.

The terms of the Transaction to which this Confirmation relates are as follows:

 

Trade Date:

   February 26, 2008

Buyer:

   Party B

Seller:

   Party A

Shares:

   Common stock, no par value, of Exelon Corporation (the “Issuer”) Ticker
Symbol: (“EXC”)



--------------------------------------------------------------------------------

Prepayment:

   Applicable

Prepayment Amount:

   As specified in Schedule A

Prepayment Date:

   One Exchange Business Days following the Trade Date.

Initial Hedge Period:

   As specified in Schedule A

Hedging Price:

   The arithmetic average of the 10b-18 VWAPs for all Scheduled Hedging Days
during the Initial Hedge Period.

Exchange:

   New York Stock Exchange

Related Exchange:

   All Exchanges

Valuation:

  

Trading Period/Valuation Period:

   As specified in Schedule A.

Market Disruption Event:

   The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) and clause (iii) in its entirety with “(ii) an
Exchange Disruption, which in either case the Calculation Agent reasonably
determines is material or (iii) an Early Closure”.

Valuation Time:

   The close of trading on the Exchange, without regard to extended trading
hours.

Valuation Date:

   The last Scheduled Trading Day during the Trading Period.

Settlement Terms:

  

Settlement Method Election:

   Not Applicable

Physical Settlement:

   Applicable

Settlement Currency:

   USD

Forward Price:

   The amount equal to the arithmetic average of the 10b-18 VWAPs for all
Scheduled Valuation Days during the Valuation Period, as specified in Schedule
B.

10b-18 VWAP:

   For any Trading Day that is not a Disrupted Day, the
10b-18 volume-weighted average price at which the Shares trade as reported in
the composite transactions for the principal United States securities exchange
on which such Shares are then listed (or, if applicable, the Successor
Exchange), as determined by referring to the Bloomberg Page “EXC.N <Equity> AQR
SEC” (or any successor thereto), absent manifest error. For any Trading Day that
is not a Disrupted Day but on which a manifest error occurs with respect to the
Bloomberg Page specified above, an amount reasonably determined by the
Calculation Agent.

 

Ref. Number: NY-33658

2



--------------------------------------------------------------------------------

Suspension Event:

   Each and every one of the following events: (i) Party A reasonably concludes,
in its sole discretion, that Party B will be engaged in a distribution of the
Shares for purposes of Regulation M or that the “restricted period” in respect
of such distribution has not yet been completed; (ii) Party A reasonably
concludes, in its sole discretion, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements, for it to refrain from
purchasing Shares during any part of the Valuation Period; or (iii) Party B is
subject to a third-party tender offer. Each day on which a Suspension Event
occurs is referred to herein as a “Suspension Event Day”.

Exclusion Mechanics:

   With respect to each Suspension Event Day or Disrupted Day (each, an
“Exclusion Day”) occurring during the Valuation Period, the Calculation Agent
must determine whether (i) such Exclusion Day should be excluded in full, in
which case such Exclusion Day shall not be included for purposes of determining
the Forward Price and the Valuation Period shall be extended for such exclusion
by the Calculation Agent, or (ii) such Exclusion Day should only be partially
excluded, in which case the 10b-18 VWAP for such Exclusion Day shall be
reasonably determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Exclusion Day effected during the portion of
the Scheduled Trading Day unaffected by such event or events, and the Valuation
Period may be extended to account for such exclusion by the Calculation Agent.

Number of Shares to be Delivered:

   The number of Shares equal to the Share Amount minus the number of Minimum
Shares.

Share Amount:

   The quotient of the Prepayment Amount divided by the Forward Price; provided
that if such quotient is (i) greater than the Maximum Shares, the Share Amount
shall equal the Maximum Shares, and (ii) less than the Minimum Shares, the Share
Amount shall equal the Minimum Shares.

Settlement Date:

   One Exchange Business Days following the Valuation Date.

Minimum Shares:

   As specified in Schedule A.

Minimum Share Delivery:

   Party A shall deliver a number of Shares equal to the Minimum Shares on the
Minimum Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Minimum Share Delivery Date being deemed to be a
“Settlement Date” for purpose of such Section 9.4.

 

Ref. Number: NY-33658

3



--------------------------------------------------------------------------------

Minimum Share Delivery Date:

   One Scheduled Trading Day following the Hedge Period End Date

Maximum Shares:

   As specified in Schedule A.

Share Delivery:

   The parties understand and agree that the delivery of Shares by or on behalf
of Party A on each of the first Exchange Business Day following the Hedge Period
End Date and on the Settlement Date is irrevocable and that as of such date
Party B shall be the sole beneficial owner of the Minimum Shares or the Number
of Shares to be Delivered, as the case may be, for all purposes.

Adjustment Payment:

   On the Prepayment Date Party B shall pay to Party A as a price adjustment an
amount equal to the Adjustment Payment, as specified in Schedule A, if any.

Share Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided, however, that no adjustments may be
made to account for changes in volatility, stock loan rate and liquidity
relative to the relevant Share. For the avoidance of doubt, the Calculation
Agent shall not make any adjustments to account for changes in volatility, stock
loan rate or liquidity.

Extraordinary Events:

  

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions will be amended by replacing the words “voting shares” in the fifth
line thereof with the word “Shares”.

Consequences of Merger Events:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment

Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable    The definition of “Tender Offer” in Section 12.1 of the Equity
Definitions will be amended by replacing the phrase “greater than 10% and less
than 100% of the outstanding voting shares of the Issuer” in the third and
fourth line thereof with “greater than 10% and less than 100% of the outstanding
Shares of the Issuer”.

 

Ref. Number: NY-33658

4



--------------------------------------------------------------------------------

   The definition of “Tender Offer Date” in Section 12.1 of the Equity
Definitions will be amended by replacing the words “voting shares” in the first
line thereof with the word “Shares”.

Consequences of Tender Offers:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment

Share-for-Combined:

   Component Adjustment

New Shares:

   The definition of “New Shares” in Section 12.1 of the Equity Definitions
shall be amended by deleting subsection (i) in its entirety and replacing it
with the following: “(i) publicly quoted, traded or listed on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors) and”.

Announcement Event:

   If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Date on the theoretical value of the
Transaction from the Announcement Date to the Valuation Date. If such economic
effect is material, the Calculation Agent will reasonably adjust the terms of
the Transaction to reflect such economic effect. “Announcement Event” shall mean
the occurrence of the Announcement Date of a Merger Event or Tender Offer.

Composition of Combined Consideration:

   Not Applicable

Nationalization, Insolvency or Delisting:

   Cancellation and Payment

Delisting:

   The definition of “Delisting” in Section 12.6 of the Equity Definitions shall
be deleted in its entirety and replaced with the following: “‘Delisting’ means
that the Exchange announces that pursuant to the rules of such Exchange, the
Shares cease (or will cease) to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event or Tender Offer) and are not
immediately re-listed, re-traded or re-quoted on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)”

Additional Disruption Events:

  

Change in Law:

   Applicable.

Insolvency Filing:

   Applicable

 

Ref. Number: NY-33658

5



--------------------------------------------------------------------------------

Hedging Disruption:

   Not Applicable

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As specified in Schedule A

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   Party A shall be the Hedging Party in connection with all Extraordinary
Events

Determining Party:

   Party A shall be the Determining Party in connection with all Extraordinary
Events

Acknowledgments:

  

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

Additional Matters:

  

Accuracy of Specified Information.

   Section 3(d) of the Agreement is hereby amended by adding in the third line
thereof after the word “respect” and before the period the words “or, in the
case of audited or unaudited financial statements or balance sheets, a fair
presentation of the financial condition of the relevant person.”

Amendment of Section 3(a)(iv).

   Section 3(a)(iv) of the Agreement is modified by inserting the following at
the beginning thereof: “To such party’s best knowledge,”.

Affected Parties.

   For purposes of Section 6(e) of the Agreement, each party shall be deemed to
be an Affected Party in connection with Illegality and any Tax Event. Additional
Representations, Warranties and Agreements of Party B:   

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:

 

(a)(i) It is not entering into this Transaction on behalf of or for the account
of any other person or entity, and will not transfer or assign its obligations
under this Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of this
Transaction; (ii) it is authorized to enter into this Transaction and such
action does not violate any laws of its jurisdiction of

 

Ref. Number: NY-33658

6



--------------------------------------------------------------------------------

  

organization or residence (including, but not limited to, any applicable
position or exercise limits set by any self-regulatory organization, either
acting alone or in concert with others) or the terms of any agreement to which
it is a party; (iii) it has consulted with its legal advisor(s) and has reached
its own conclusions about this Transaction, and any legal, regulatory, tax,
accounting or economic consequences arising from this Transaction; and (iv) it
has concluded that this Transaction is suitable in light of its own investment
objectives, financial capabilities and expertise.

 

(b) It is an “eligible contract participant” as the term is defined in Section
1a(12) of the Commodity Exchange Act, as amended.

 

(c) Neither Party A nor any of its affiliates has advised Party B with respect
to any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction, and neither Party A nor any of its affiliates is acting as
agent, or advisor for Party B in connection with the Transaction.

 

(d) Party B is not in possession of any material non-public information
concerning the business, operations or prospects of the Issuer and was not in
possession of any such information at the time of placing any order with respect
to the Transaction.

 

“Material” information for these purposes is any information to which there is a
substantial likelihood that a reasonable investor would attach importance in
reaching a decision to buy, sell or hold any securities of the Issuer(s) because
the information would significantly alter the total mix of information
available.

 

(e) Each of its required filings under all applicable securities laws have been
filed and that, as of the respective dates thereof, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(f) Party B is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) or to facilitate a distribution of Shares (or
any security convertible into or exchangeable for Shares).

 

Ref. Number: NY-33658

7



--------------------------------------------------------------------------------

  

(g) Party B has not entered into any obligation that would contractually limit
it from effecting Physical Settlement under this Transaction and it agrees not
to enter into any such obligation during the term of this Transaction.

 

(h) If Party B purchases any Shares pursuant to this Transaction, such
purchase(s) will comply with (i) all laws and regulations applicable to it and
(ii) all material contractual obligations of Party B.

 

(i) It is not, and, after giving effect to the transactions contemplated hereby
will not an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

Extraordinary Dividends:

   The declaration of each dividend or distribution (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) having an ex-dividend date
during the Trading Period, other than the declaration of a dividend equal to
Ordinary Dividend Amount with a Record Date of the Scheduled Dividend Date. For
the avoidance of doubt, the rescheduling of a Scheduled Dividend Date to a date
that is five or more Exchange Business Days prior to the expected date shall
result in an Ordinary Dividend Amount payable on such rescheduled day becoming
an Extraordinary Dividend.

Regulatory Provisions:

  

(a) Party A has delivered to Party B any required risk disclosure statement.

 

(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.

Solvency:

   As of the Trade Date and the Minimum Share Delivery Date, Party B represents,
warrants and agrees that Party B is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code)) and Party B would be able to purchase the Maximum Shares in compliance
with the laws of the jurisdiction of Party B’s incorporation.

Company Purchases:

   Without the prior written consent of Party A, which shall not be unreasonably
delayed or denied, except for transactions pursuant to company benefit plans and
except for purchases which are not solicited by or on behalf of Party B or its
affiliated purchasers (each as defined in Rule 10b-18), Party B shall not
purchase, and shall cause its affiliated purchasers not to directly

 

Ref. Number: NY-33658

8



--------------------------------------------------------------------------------

   or indirectly purchase, any Shares (or equivalent interests or securities
exchangeable, convertible or exercisable into Shares), or be a party to any
repurchase or similar agreements pursuant to which a valuation, averaging or
hedging period or similar such period occurs on a Scheduled Trading Day in the
Hedge Period or the Valuation Period.

Regulation M:

  

Party B represents that as of the Trade Date it is not engaged in a
distribution, as such term is used in Regulation M under the Exchange Act
(“Regulation M”).

 

Party B agrees that during the Initial Hedge Period and the Trading Period,
neither Party B nor any of its affiliates or agents shall make any
“distribution” (as defined in Regulation M) of Shares, or any security for which
Shares are a “reference security” (as defined in Regulation M).

No Collateral:

   Notwithstanding any provision of this Confirmation, the Agreement or the
Definitions, or any other agreement between the parties, to the contrary, the
obligations of Party B hereunder are not secured by any collateral.

Set-Off and Netting:

  

Subject to the following paragraph, obligations under the Transaction shall not
be netted, recouped or set off (including pursuant to Section 6 of the
Agreement) against any other obligations of the parties, whether arising under
the Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under the Transaction, whether arising under
the Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

 

The provisions of Section 2(c) of the Agreement shall not be applicable to any
Transaction; provided, however, that with respect to this Agreement or any other
ISDA Master Agreement between the parties, any Share delivery obligations on any
day of Party A, on the one hand, and Party B, on the other hand, shall be
netted. The resulting Share delivery obligation of a party upon such netting
shall be rounded down to the nearest number of whole Shares, such that neither
party shall be required to deliver any fractional Shares.

 

Ref. Number: NY-33658

9



--------------------------------------------------------------------------------

Rule 10b-18:

  

During the Initial Hedge Period, Party A agrees to use commercially reasonable
efforts to make all purchases of Shares (other than purchases made by Party A as
part of its dynamic adjustment of its hedge of the options embedded in the
Transaction) in a manner that would comply with the limitations set forth in
clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 under the Securities
Exchange Act of 1934 (“Rule 10b-18”), as if such rule was applicable to such
purchases in connection with any offer to purchase and any purchase of Shares
during the Initial Hedge Period in connection with this Transaction.

 

Party B shall, upon request by Party A, notify Party A in writing of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in clause (b)(4) of Rule 10b-18 by Party B
or any of its affiliates during each of the four calendar weeks preceding such
day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each as defined in Rule 10b-18).

Rule 10b5-1:

   It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule 10b5-1”), and
the parties agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and Party B shall take no action that results in
this transaction not so complying with such requirements). Without limiting the
generality of the preceding sentence, Party B acknowledges and agrees that (A)
Party B does not have, and shall not attempt to exercise, any influence over
how, when or whether Party A effects any purchases in connection with the
Transaction, (B) during the Initial Hedge Period and the Trading Period neither
Party B nor its officers or employees shall, directly or indirectly, communicate
any material information regarding Party B or the Shares to any employee of
Party A or its affiliates who is directly involved with the hedging of and
trading with respect to the Transaction, (C) Party B is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 and (D) Party B will not alter or deviate from this Confirmation or enter
into or alter a corresponding hedging transaction with respect to the Shares.
Party B also acknowledges and agrees that

 

Ref. Number: NY-33658

10



--------------------------------------------------------------------------------

   any amendment, modification, waiver or termination of this Confirmation must
be effected in accordance with the requirements for the amendment or termination
of a “plan” as defined in Rule 10b5-1(c). Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 and no such amendment, modification, waiver or termination shall be
made at any time at which Party B or any officer or director of Party B is aware
of any material non-public information regarding Party B or the Shares.

Certain Payments and Deliveries:

   Notwithstanding anything to the contrary herein, or in the Equity
Definitions, if at any time (i) an Early Termination Date occurs and Party A
would be required to make a payment pursuant to Section 6 of the Agreement, (ii)
an Extraordinary Event occurs and Party A would be required to make a payment
pursuant to Article 12 of the Equity Definitions or (iii) Party A is required to
make a payment pursuant to any other provision hereof, of the Agreement or of
the Definitions, then Party B shall have the right, in its sole and absolute
discretion, to elect that, in lieu of such payment, Party A shall deliver to
Party B, at the time such payment would have been due and in the manner provided
under “Physical Settlement” in the Equity Definitions, a number of Shares equal
to the quotient obtained by dividing (A) the amount that would have been so
payable by (B) the fair market value per Share of the Shares so delivered at the
time of such delivery, as determined by the Calculation Agent in a commercially
reasonable manner.

Payments on Early Termination:

   Party A and Party B agree that for this Transaction, for the purposes of
Section 6(e) of the Agreement, Market Quotation and the Second Method will
apply.

Special Provisions for Party B Payments:

   Party A and Party B agree that, notwithstanding anything to the contrary
herein or in the Agreement, in the event that (i) an Early Termination Date
(whether as a result of an Event of Default or Termination Event) occurs or is
designated with respect to any Transaction and, as a result, Party B owes to
Party A an amount calculated under Section 6(e) of the Agreement, (ii) an
Extraordinary Event occurs that results in the termination or cancellation of
any Transaction pursuant to Article 12 of the Equity Definitions or (iii) any
other event occurs and, as a

 

Ref. Number: NY-33658

11



--------------------------------------------------------------------------------

   result, Party B owes to Party A a Cancellation Amount or any other amount in
respect to the Transaction, such amount shall be deemed to be zero. For the
avoidance of doubt, the Party B shall not be required to make any additional
cash payments (other than the Prepayment Amount) or deliver or return any Shares
pursuant to the terms of the Transaction (including, without limitation, any
Shares delivered on the Minimum Share Delivery Date).

Transfer:

   Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Party A Ultimate Parent effective upon delivery to Party B of the full
unconditional guarantee by Party A Ultimate Parent, in favor of Party B, of the
obligations of such Affiliate; provided that any such assignment shall require
the consent of Party B if it would have any adverse effect on Party B.

Designation:

   Notwithstanding any other provision in this Confirmation to the contrary,
Party A (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver and otherwise perform its obligations to deliver any Shares or other
securities in respect of the Transaction, and the Designee may assume such
obligations, if any. Such designation shall not relieve the Designator of any of
its obligations, if any, hereunder. Notwithstanding the previous sentence, if
the Designee shall have performed the obligations, if any, of the Designator
hereunder, then the Designator shall be discharged of its obligations, if any,
to Party B to the extent of such performance.

Governing Law:

   The laws of the State of New York, without reference to choice of law
doctrine.

Termination Currency:

   USD

Disclosure.

   Each party hereby acknowledges and agrees that Party A has authorized Party B
to disclose each Transaction and any related hedging transaction between the
parties if and to the extent that Party B reasonably determines (after
consultation with Party A) that such disclosure is required by law or by the
rules of any securities exchange or similar trading platform.

Severability.

   If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and

 

Ref. Number: NY-33658

12



--------------------------------------------------------------------------------

   conditions hereof shall continue in full force and effect as if this
Confirmation had been executed with the invalid or unenforceable provision
eliminated, so long as this Confirmation as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter of this Confirmation and the deletion of such portion of this
Confirmation will not substantially impair the respective benefits or
expectations of parties to this Agreement; provided, however, that this
severability provision shall not be applicable if any provision of Section 2, 5,
6 or 13 of the Agreement (or any definition or provision in Section 14 to the
extent that it relates to, or is used in or in connection with any such Section)
shall be so held to be invalid or unenforceable.

Calculation Agent:

  

Party A

 

All determinations made by the Calculation Agent shall be made in good faith and
in a commercially reasonable manner. Following any calculation by the
Calculation Agent hereunder, upon a written request by Party B, the Calculation
Agent will provide to Party B by e-mail to the e-mail address provided by Party
B in such a prior written request a report displaying in reasonable detail the
basis for such calculation.

Account and Notice Details for Party A:

  

Account for payments to Party A:

 

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026 009 593

Account Name: Bank of America

Account No.: 0012333 34172

 

Address for notices and communications to Party A:

 

Bank of America, N.A.

c/o Banc of America Securities LLC

Equities Legal Department

9 West 57th Street, 40th Floor

New York, NY 10019

Attention: John Servidio

Telephone No.:    212-583-8373

Facsimile No.:     212-230-8610

Office:

   The Office of Party A for the Transaction is New York

 

Ref. Number: NY-33658

13



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

Ref. Number: NY-33658

14



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
212-230-8610 (United States of America), Attention: John Servidio.

 

Yours sincerely,     Accepted and agreed to: Bank of America, N.A.     Exelon
Corporation By:         By:    

Name:

     

Name:

 

Title:

     

Title:

 

Execution time will be furnished upon Party B’s written request.

 

Ref. Number: NY-33658

15